  Case 16-32728       Doc 53       Filed 04/09/19 Entered 04/09/19 18:52:02          Desc Main
                                     Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                 )      Case No.:     16-32728
       Chadell M Tribett                      )
                                              )      Chapter 13
                                              )
                                              )      Judge: Timothy A. Barnes
                       Debtor(s)              )


                               AMENDED NOTICE OF MOTION

TO:    Chadell M Tribett, 9147 S Woodlawn Ave. Chicago, IL 60619 via mail

       Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604 via ECF
       clerk’s electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system

       See attached service list

       PLEASE TAKE NOTICE that on April 11, 2019 at 10:00 am. I shall appear before the
Honorable Timothy A. Barnes at the Dirksen Federal Court, 219 S. Dearborn, Courtroom 744,
Chicago, Illinois 60604 or any judge presiding and then and there present the Motion, a copy of
which is attached hereto.

                                                     By:     /s/ David H. Cutler
                                                             David H. Cutler

                                   CERTIFICATE OF SERVICE

       I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice upon the parties named above on April 9, 2019 before the
hour of 7:00 p.m.


                                                     By:     /s/ David H. Cutler
                                                             David H. Cutler, esq.
                                                             Counsel for Debtor(s)
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St.
                                                             Skokie, IL 60076
                                                             Phone: (847) 673-8600
  Case 16-32728         Doc 53      Filed 04/09/19 Entered 04/09/19 18:52:02       Desc Main
                                      Document     Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                 )     Case No.:     16-32728
       Chadell M Tribett                      )
                                              )     Chapter 13
                                              )
                                              )     Judge: Timothy A. Barnes
                        Debtor(s)             )


             AMENDED MOTION TO MODIFY PLAN POST CONFIRMATION

       NOW COMES the Debtor, Chadell M Tribett (hereafter referred to as “the Debtor”), by

and through her attorneys, The Law Offices of Cutler & Associates, Ltd., to present this Motion

and state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b)(2).

   2. The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

       October 13, 2016 and her Plan was confirmed on January 5, 2017.

   3. The Debtor’s confirmation Order provides for a plan payment of $220 for 36 months with

       unsecured creditors receiving at least 9% of their unsecured claims.

   4. The Debtor’s plan was modified on November 8, 2018 to increase her plan payment to

       $450 a month beginning December 2018 until the end of the plan.

   5. The Debtor’s confirmed plan has tax refund language where she is to turnover her full tax

       refund to the Chapter 13 Bankruptcy Trustee.

   6. The Debtor filed her 2018 taxes and her refund is $7,131. The amount required for the

       Debtor to turnover is $7,131. Debtor’s 2018 taxes are attached, see Exhibit A.

   7. The Debtor’s son was in a very severe car accident at the end of February 2019 and was

       in the intensive care unit at the University of Chicago Hospital and the Debtor took leave
  Case 16-32728        Doc 53       Filed 04/09/19 Entered 04/09/19 18:52:02           Desc Main
                                      Document     Page 3 of 3


       from her job to be with and care for her injured son. The Debtor has provided her recent

       pay advices showing the reduced income, see Exhibit B.

   8. The Debtor is asking to keep her all of her 2018 tax refund that she had to pay her rent

       and utilities while she was off from work and she will need to pay her current rent and

       utilities to avoid possible action from her landlord and the utility companies.

   9. The Debtor has provided her rent statement that she had to pay the March 2019 rent in

       the amount of $1,300, the April 2019 rent has come due and she is looking to use the

       refund to pay her May 2019 rent and the Debtor has provided copies of her utility bills

       and she will need to pay her April utilities as well. see Exhibit C.

   10. The Debtor’s rent is $1,300 per month and she paid her March 2019 rent, the April 2019

       rent has come due and she is looking to pay her May 2019 rent for a total of $3,900. The

       Debtor’s Com Ed bill is $2,272.32 and her Gas bill is $1,570.86, combined rent and

       utilities total $7,743.18.

   11. The Debtor respectfully asks this Honorable Court permission to keep all of her 2018 tax

       refund to use for her rent and utilities.



               WHEREFORE, Debtor respectfully prays that this Court enter an Order allowing

the Debtor to keep the entire tax refund for the year 2018 to pay for her rent and utilities; and for

such other and further relief that this court deems just and proper.

Dated: April 9, 2019                           Respectfully Submitted,
                                               By: /s/ David H. Cutler
                                               David H. Cutler, esq.
                                               Counsel for Debtor(s):
                                               Cutler & Associates, Ltd.
                                               4131 Main St. Skokie, IL 60076
                                               Phone: (847) 673-8600
